Citation Nr: 1451637	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-43 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss due to oxygen blockage.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a fungus infection, claimed previously as jungle rot.

3.  Entitlement to an increased disability rating for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 through November 1970.  This period of active duty included service in Vietnam, where the Veteran engaged the enemy in combat and was decorated with the Combat Action Ribbon and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran has perfected a timely appeal of that decision as to the issues identified on the title page.

Testimony was received from the Veteran during an August 2014 video conference hearing.  A transcript of this testimony is associated with the claims file.

The issues of whether new and material evidence has been received to reopen service connection for a facial injury, service connection for a traumatic brain injury, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are raised by the record in submissions received by VA in August 2014; however, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a fungus infection, claimed previously as jungle rot, and entitlement to an increased disability rating for gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, currently rated as 60 percent disabling, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 1971 rating decision denied the Veteran's original claim for service connection for a fungus infection, claimed as jungle rot and the Veteran did not subsequently appeal that decision.

2.  An October 2005 rating decision denied the Veteran's original claim for service connection for memory loss due to oxygen blockage and the Veteran did not subsequently appeal that decision.
 
3.  The Veteran's current requests to reopen his claims for service connection for a fungus infection and for memory loss due to oxygen blockage were received in August 2008.
 
4.  The evidence associated with the claims file since the RO's June 1971 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has a current fungus infection that is related to his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection.

5.  The evidence associated with the claims file since the RO's October 2005 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has current memory loss that is related to his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection.

6.  The Veteran does not have a current memory loss disorder that is distinct from symptoms associated with his service-connected posttraumatic stress disorder (PTSD) and depressive disorder, or, that is related in any way to his active duty service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final June 1971 decision is new and material, and the Veteran's claim for service connection for a fungus infection, claimed previously as jungle rot, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The additional evidence associated with the claims file since the RO's final October 2005 decision is new and material, and the Veteran's claim for service connection for memory loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for memory loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regarding the issue of whether new and material evidence was received to reopen the Veteran's claims for service connection for memory loss and for a fungus infection, given the favorable action taken below with regard to those issues, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

Regarding the issue of the Veteran's entitlement to service connection for memory loss, a pre-rating September 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's December 2008 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified and relevant private treatment records, VA treatment records, and hearing transcript have been associated with the record.

The Board observes that the Veteran has not been afforded a VA examination specifically focused upon his claimed memory loss disorder.  In this regard, the Board points out that VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  As discussed in the analysis below, the Board finds that there is no evidence of an independently diagnosed memory loss disorder.  For this reason, a VA medical examination to determine the nature and etiology of the claimed memory loss is not warranted at this time.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Reopening Claims

The Veteran's original claim for service connection for a fungus infection, described at that time by the Veteran as jungle rot, was denied in a June 1971 rating decision.  As basis for this denial, the RO determined that the evidence available at that time did not show that the Veteran currently had a fungus infection.  The Veteran did not appeal that decision; hence, that decision is final.  38 U.S.C.A. § 7105(c).

The Veteran's original claim for service connection for memory loss, claimed as being due to oxygen blockage, was denied in an October 2005 rating decision on the basis that the evidence at that time did not show a current disability due to memory loss.  The Veteran also did not appeal that decision; as such, the October 2005 decision is also final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final January 1971 decision which denied service connection for a fungus infection, the evidentiary record consisted only of the Veteran's claims submissions, service treatment records, and a May 1971 VA examination.  Since that time, volumes of additional evidence have been added to the claims file, to include:  the Veteran's lay statements dated March 2010 and March 2011; service treatment records pertinent to treatment received during the Veteran's National Guard service from 1986 through 1999; private treatment records from Dr. J.H.H.; private treatment records from Alamo Sleep Disorders Center; VA treatment records dated from May 1984 through June 2012; and VA examinations performed in December 1974, May 1976, February 1987, January 2003, November 2008, March 2012, and April 2012; and August 2014 hearing transcript.

In his October 2009 substantive appeal, the Veteran identifies expressly that he currently experiences itching and inflammation in his lower legs and feet.  During his hearing testimony, he noted that he served as a field soldier, and as such, wore leather boots which were constantly wet from the environmental conditions.  He recalled that because of the nature of his service, he was unable to bathe regularly and was often required to sleep while wearing his wet leather boots.  He pointed out further that he was treated during service in March 1969 for cellulitis, and also, was treated after service in January 1971 for jungle rot on his feet.  He testified also that he continued to treat his claimed fungus condition through the course of his National Guard service, and that treating physicians remarked to him that they had seen similar problems in other soldiers who had a history of jungle rot.

Somewhat consistent with the Veteran's assertions, the record shows that the Veteran was hospitalized for cellulitis on his right thigh during service in 1969.  A December 1974 VA examination revealed that the Veteran had athlete's foot.  Subsequent records for treatment received by the Veteran during his National Guard service show that he did periodically complain of athlete's foot.  VA treatment records from 2009 show that the Veteran was complaining of flare-ups of jungle rot characterized by burning pain and redness.  Indeed, problem lists in the VA treatment records note a history of tinea pedis.

In relation to the Veteran's claim for service connection for memory loss, the record at the time of the RO's October 2005 rating decision included:  the Veteran's claims submissions; service treatment records; private treatment records from Dr. J.H.H.; VA treatment records dated from May 1984 through April 2005; and VA examinations performed in May 1971, December 1974, May 1976, February 1987, and January 2003.  Subsequent to that decision, the following additional evidence was added to the record:  the Veteran's March 2010 and March 2011 lay statements; the National Guard service treatment records; the records from Alamo Sleep Disorders Center; VA treatment records dated from November 2008 through June 2012; reports from the VA examinations performed in December 1974, May 1976, February 1987, January 2003, November 2008, March 2012, and April 2012; and the August 2014 hearing transcript.

In his October 2009 substantive appeal and March 2011 statement, the Veteran alleged that he was experiencing ongoing memory problems.  During his hearing, he testified that he was having memory problems from a facial injury which he sustained during his National Guard service at Camp Bullis, Texas.  Consistent with the Veteran's testimony, the service treatment records from the Veteran's National Guard Service show that the Veteran was treated for injuries to his face sustained after he was struck in the face by an APC gun while he was firing it.

Overall, the current evidentiary record appears to raise the possibility that the Veteran has a current fungus infection on his feet and lower legs and memory loss that are attributable to his active duty service.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the Veteran's service connection claims.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claims for service connection for memory loss and for a fungus infection must be reopened.  These claims will next be addressed by the Board on a de novo basis.

II.  Service Connection for Memory Loss

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim for service connection for memory loss, the Veteran alleges that he has ongoing memory loss that resulted from an accident during his National Guard service, in which he was struck in the face by a recoiling APC gun.  Indeed, a December 1985 service treatment record shows that the Veteran was treated during his National Guard service for TMJ dysfunction and acute arthritis sustained after the Veteran was struck in the face by an APC gun.  Notably, however, the record does not reference any subjectively reported memory loss, nor does it express any objective findings of memory loss or other cognitive dysfunction.

Post-service treatment records include records for VA treatment received by the Veteran from 2008 through 2012.  These records do not indicate any specific medical treatment for memory loss specifically; however, psychiatric treatment records from June 2010 show that the Veteran was reporting symptoms of memory loss in connection with his diagnosed PTSD and depressive disorder.  Indeed, an April 2012 VA psychiatric examination reflects findings of short and long-term memory loss which was considered as being part of the symptomatology associated with the Veteran's PTSD and depressive disorder.

In all, the evidence of record does not indicate any objective findings or diagnoses that are related to the Veteran's claimed memory loss, and, which are distinct from the Veteran's PTSD and depressive disorder.  In the absence of such evidence, the basic element for service connection, that the evidence show a current disability, are not met.

The Board observes that service connection is in effect for PTSD and depressive disorder, and indeed, a 70 percent disability rating has been assigned for that disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders (General Formula).  To the extent that the evidence has shown that the Veteran has memory loss that is attributable to his service-connected psychiatric disability, and memory loss is considered a factor to be considered in assigning a disability rating under the General Formula, the Veteran's memory loss was contemplated as a basis for the disability rating assigned for PTSD and depressive disorder.  To the extent that the evidence does not show a separate and distinct disorder related to the Veteran's memory loss, the award of service connection for memory loss would constitute the assignment of multiple disability ratings for the same disability.  This practice, known as "pyramiding," is forbidden under the regulations.  38 C.F.R. § 4.14; but see Esteban v. Brown, 6 Vet. App., 259, 262-62 (1994) (noting that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the disabilities is duplicative or overlapping with the symptomatology of the other disability).

Further, the Veteran has separately raised a claim for service connection for a traumatic brain injury, and that issue has been referred to the agency of original jurisdiction for development and initial adjudication.  To the extent that the Veteran has alleged that his claimed memory loss is attributable to facial injuries sustained from trauma during his National Guard service, and the evidence supports the Veteran's assertion that he has memory loss that is attributable to that trauma, the existence of such memory loss would be considered in connection with VA's adjudication of whether service connection is warranted for a traumatic brain injury.

Overall, the evidence does not show that the Veteran has a disability due to memory loss that is independent from his service-connected PTSD and depressive disorder.  Accordingly, service connection for memory loss is not warranted.  To that extent, this appeal is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

New and material has been received and the Veteran's claim for service connection for memory loss is reopened.

New and material has been received and the Veteran's claim for service connection for a fungus infection, previously claimed as jungle rot, is reopened.

Service connection for memory loss is denied.


REMAND

Having reopened the Veteran's claim for service connection for a fungus infection, the Board finds that further development as to that issue is necessary.  In that regard, the Veteran testified during his August 2014 hearing that, while serving as a soldier in Vietnam, he wore leather boots which were constantly wet due to the environmental conditions.  He recalled that because he was in the field, he was not able to bathe on even an infrequent basis and that he frequently slept while wearing his boots.  He stated that at best, on occasions where he was able to sleep in a bunker, he was able to remove his boots at night to allow his feet to dry.

The Veteran's DD Form 214 documents the Veteran's service in Vietnam and shows that he was decorated for distinction while engaging the enemy in combat.  The apparent nature and circumstances of the Veteran's combat service is consistent with the conditions described by the Veteran in his hearing testimony.  As such, the Board finds the Veteran's testimony concerning exposure of his feet to constantly wet and damp conditions to be highly credible and consistent with his combat service in Vietnam.

Subject to the foregoing, the Board also notes that a December 1974 VA examination, performed only four years after the Veteran's separation from service, revealed the presence of athlete's foot.  Subsequently dated evidence shows that the Veteran has continued to have recurring athlete's foot since that time.  In that regard, service treatment records from the Veteran's National Guard service reflect complaints of ongoing athlete's foot, as noted during a November 2007 physical examination.  VA treatment records from March 2009 note tinea pedis in the Veteran's medical history, and indeed, records from August through December 2009 show that the Veteran was being followed at that time for reported flare-ups of jungle rot that was manifested by burning pain and redness.

Despite the foregoing, the Veteran has yet to be afforded a VA examination of his feet to determine the nature and etiology of his claimed fungus infection.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Concerning the issue of the Veteran's entitlement to a higher disability rating for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, currently rated as 60 percent disabling, the Veteran was last afforded a VA examination of that disability in November 2008.  At that time, the Veteran reported that he was required to urinate eight times a day at intervals of three and a half hours and four times a night at intervals of three hours.

A December 2011 VA treatment record expresses that the Veteran was complaining of worsening urinary incontinence.  Indeed, during his Board hearing, the Veteran testified that he was experiencing constant urinary leakage and was required to urinate three or four times in the mornings, two to four times in the afternoon, and two to three times a night after midnight.  In terms of occupational functioning, he also testified that he was having difficulty maintaining employment due to the frequency with which he was required to use restroom facilities.

Overall, the evidence appears to suggest general worsening of the Veteran's service-connected urethral stricture since the previous November 2008 examination, marked by interference with occupational functioning.  Under the circumstances, the Veteran should be afforded a new VA examination of his urethral stricture disability to ascertain all associated manifestations and symptoms, as well as the extent of interference with the Veteran's occupational functioning.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed fungus infection and post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction since June 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a fungus infection, previously claimed as jungle rot, and entitlement to an increased disability rating for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, currently rated as 60 percent disabling.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his claimed fungus infection and his service-connected urethral stricture.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his fungus infection and post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction since June 2012.

2.  Make efforts to obtain any private or VA treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to determine the nature and etiology of his claimed fungus infection, claimed previously as jungle rot.  For purposes of the examination, the examiner should note that the Veteran served as a field soldier in Vietnam, and should assume that the Veteran's feet were exposed constantly to wet conditions as described in the Veteran's August 2014 hearing testimony.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide a diagnosis pertinent to the claimed fungus infection/jungle rot.

In addition, the examiner should also provide opinions as to the following questions:

	a)  is it at least as likely as not (i.e., at least a 50 	percent probability) that the diagnosed disorder was 	caused by the Veteran's active duty service, to include 	his constant exposure to wet conditions?

	b)  is it at least as likely as not that the diagnosed 	disorder is related to the Veteran's athlete's foot that 	was diagnosed initially during VA examination in 	December 1974?  If so, is it at least as likely as not 	that the athlete's foot diagnosed in December 1974 	was caused by the Veteran's constant exposure to wet 	conditions during his active duty service?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  The Veteran should also be afforded a VA examination, to determine all manifestations and symptoms associated with the Veteran's post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, and the severity of all such manifestations and symptoms.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies, should be performed.  Upon review of the record and examination of the Veteran, the examiner should address the following questions:

	a)  does the Veteran experience urine leakage?  If so, 	does he require the use of absorbent materials?  How 	often is the Veteran required to change his absorbent 	materials and/or underwear? 

	b)  does the Veteran experience increased urinary 	frequency or nocturia?  How often is the Veteran 	required to urinate during the day and at night?

	c)  does the Veteran's urine leakage and/or urinary 	frequency or nocturia interfere with his ability to 	perform his activities of daily living?  How?

	d)  does the Veteran's urine leakage and/or urinary 	frequency interfere with the Veteran's ability to 	perform his occupation?  Do they prevent the Veteran 	from being able to secure or maintain a substantially 	gainful occupation?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a fungus infection, previously claimed as jungle rot, and entitlement to an increased disability rating for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, currently rated as 60 percent disabling (to include consideration of whether an extra-schedular rating is warranted) should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


